Citation Nr: 0302851	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  95-21 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for service-connected 
inactive pulmonary tuberculosis, currently evaluated 10 
percent disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

The veteran had honorable military service from August 1952 
to December 1954, and from January 1957 to November 1959.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 1994 decision by the RO in Louisville, 
Kentucky which denied an increase in a noncompensable rating 
for service-connected inactive pulmonary tuberculosis; the 
veteran appealed for an increased rating.  A personal hearing 
was held before an RO hearing officer in October 1995.  In a 
May 1996 hearing officer's decision, an increased 10 percent 
rating was granted.  In May 1999, the Board remanded the case 
to the RO for further evidentiary development.  The case was 
subsequently returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran has symptomatic non-service-connected lung 
disorders.

3.  The veteran's service-connected inactive pulmonary 
tuberculosis alone is no more than definitely symptomatic 
with pulmonary fibrosis and moderate dyspnea on extended 
exertion. 

4.  Pulmonary function test results were not lower than FEV-1 
of 71- to 80 percent predicted, or DLCO (SB) of 66- to 80-
percent predicted.  Although his pulmonary function test 
results did show that FEV-1/FVC was 68 percent with 
bronchodilators (lower than 71-percent predicted), his pre-
drug results were 71 percent.  Moreover, the medical evidence 
demonstrates that the veteran's respiratory compromise is 
secondary to tobacco use, not inactive pulmonary 
tuberculosis.

CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
service-connected inactive pulmonary tuberculosis have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, 
Diagnostic Code 6731 (1996); 38 C.F.R. § 4.97, Diagnostic 
Codes 6600, 6731 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA
The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

In the present case, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the March 1994 initial rating decision, in 
the May 1995 statement of the case, in supplemental 
statements of the case dated in March 1996, March 1997, July 
1998, and September 2002, in a May 1999 Board remand, and in 
a letter dated in June 1999 have provided the veteran with 
sufficient information regarding the applicable rules.  The 
veteran and his representative have submitted written 
arguments and testimony.  The letter, the statement of the 
case, and the supplemental statements of the case provided 
notice to the veteran of what was revealed by the evidence of 
record.  Additionally, these documents notified him why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Factual Background

The veteran had honorable military service from August 1952 
to December 1954, and from January 1957 to November 1959.  A 
review of his service medical records shows that he was 
treated for pulmonary tuberculosis with effusion on the 
right.  A July 1956 abstract of clinical record reflects that 
a current chest X-ray study showed that the residual of the 
tuberculous effusion was a thickened pleura on the right 
side, blunting of the costophrenic sinus and some increase in 
the lung markings in the right base with some pulmonary 
fibrosis.  The diagnosis was tuberculous pleurisy, with 
effusion, inactive for 9 months.

In an April 1955 rating decision, the RO established service 
connection for inactive pulmonary tuberculosis, to be rated 
100 percent disabling from January 1955 to April 1957, 50 
percent disabling from April 1957 to April 1961, 30 percent 
disabling from April 1961 to April 1966, and noncompensable 
thereafter.

There are no subsequent medical records dated until the late 
1970s.  Post-service medical records are entirely negative 
for treatment of active pulmonary tuberculosis.  A VA problem 
list shows that possible chronic obstructive pulmonary 
disease (COPD) was first recorded in August 1979.  Chest X-
ray studies dated in March 1978, May 1980, and October 1983 
reflect a large calcified pleural plaque in the right 
posterior lower chest.  There were no acute findings.

Private medical records dated in 1987 from H. G. Heinzmann, 
MD reflect that the veteran was screened for asbestos-related 
disorders because of his occupational exposure to asbestos as 
a homebuilder.  An August 1987 computed tomography study of 
the thorax showed extensive pleural calcification in the 
right lung base, which was felt to be most likely due to past 
granulomatous disease, or could represent a prior tuberculous 
empyema.  Such appeared inactive since there was no current 
associated infiltrate or cavitation.

In a December 1987 letter, Dr. Heinzmann stated that he 
reviewed records of pulmonary tests performed on the veteran 
at Bethesda Hospital.  He said that a March 1986 spirometry 
examination showed a moderate obstructive and restrictive 
ventilatory defect without significant improvement after use 
of a bronchodilator.  He indicated that October 1987 lung 
volume studies reflected significantly greater vital capacity 
results than were shown on the March 1986 tests.  He opined 
that it was likely that the current vital capacity was closer 
to the more recently recorded value.

VA medical records dated from 1991 to 1994 reflect treatment 
for a variety of conditions, but do not show treatment for 
pulmonary tuberculosis.  In January 1993, the veteran was 
diagnosed with mild COPD.  A November 1993 treatment note 
shows that the veteran's lungs were clear on physical 
examination.  A December 1993 chest X-ray study showed 
probable pleural parenchymal scarring in the right lower lung 
field, evidence of chronic obstructive airway disease, and no 
definite acute process.  Pulmonary function tests performed 
in January 1994 reflect that pre-drug findings were as 
follows:  forced expiratory volume in one second (FEV-1) was 
76 percent of predicted, and the ratio of forced expiratory 
volume in one second to forced vital capacity (FEV-1/FVC) was 
63.7 percent.  The diagnosis was mild airways obstruction. 

Private medical records from Kings Daughters Hospital dated 
in 1993 primarily relate to treatment for hypertension.  A 
March 1993 discharge summary shows that the veteran was 
treated for complaints of shortness of breath and a non-
productive cough.  He reported that he worked for many years 
as a carpenter around asbestos, and had an approximately 30 
to 35 pack year history of smoking.  He said he had not 
smoked for the past 12 years.  On examination, there was no 
apparent respiratory distress, there was normal percussion 
and chest wall movement, faint dry rales in both bases 
greater on the right than the left, with no wheezing or 
rhonchi.  A chest X-ray study showed infiltrates into the 
right base with a localized area of calcified thickened 
pleura with scattered peripheral calcification.  The 
diagnoses were acute bronchitis with asthmatic component, 
abnormal chest X-ray study, and history of asbestos exposure 
and pleural effusion.  A May 1993 discharge summary shows 
that the veteran's chest was clear but with increased phase 
and decreased air flow.  There were no rales or wheeze.

In November 1993, the veteran submitted a claim for an 
increased rating for service-connected inactive pulmonary 
tuberculosis.  He enclosed a copy of a January 1989 letter 
from an attorney's office to the effect that his recent chest 
X-ray study showed that he had no evidence of any asbestos-
related disease despite his history of asbestos exposure.  By 
a statement dated in December 1993, the veteran said he had 
had a lot of trouble with his right lung; he said that 
doctors had told him he had a chronic lung problem which was 
from an early date.

By a statement received in March 1995, the veteran asserted 
that he currently had chronic lung problems due to his in-
service pulmonary tuberculosis.  He reiterated this assertion 
in subsequent statements.  He said he had pain in his arms, 
shoulder and neck, and contended that such was "coming from 
the lung area where I had the TB in the Army."  He said he 
had pneumonia constantly since he had tuberculosis.

By a letter to the veteran dated in March 1995, another 
attorney's office informed him that a recent chest X-ray 
study showed no significant evidence of asbestos disease.

By a letter dated in March 1995, a private physician, D. 
Gaziano, MD, stated that he had reviewed the veteran's March 
1995 chest X-ray study, which revealed a coalescing mass in 
the right lower zone, the nature of which was unknown.  He 
said it might represent a previous injury to the lung, but 
lung cancer could not be excluded.

VA outpatient treatment records dated from 1995 to 1996 
reflect treatment for a variety of conditions.  In April 
1995, the veteran said he was worried about lung cancer.  The 
examiner noted that the veteran had mild COPD and a history 
of pulmonary tuberculosis several years ago.  He complained 
of problems choking on phlegm and occasional vomiting after 
eating.  The diagnoses were dyspepsia, reflux, rule out 
peptic ulcer disease, occasional shortness of breath, 
scarring on chest X-ray study, and rule out pulmonary 
fibrosis.  Pulmonary function tests performed in April 1995 
reflect that pre-drug findings were as follows:  FEV-1 of 70 
percent of predicted, and FEV-1/FVC was 94 percent.  The 
examiner indicated that such findings indicated very mild 
obstruction, and that there was no significant change in FEV-
1 when compared to the January 1994 findings.  He noted that 
there was no restriction, and normal diffusion capacity.  

An April 1995 chest X-ray study showed apparent chronic 
pleural fibrosis and scarring on the right side, posteriorly 
and laterally, with little if any significant change observed 
since previous X-ray studies in December 1993.  There was no 
definite active disease process.  An August 1995 treatment 
note shows that the veteran reported that he was treated for 
pulmonary tuberculosis in the 1950s.  On examination of the 
chest, there was symmetrical expansion, and the lungs were 
clear to auscultation.  A chest X-ray study showed a right 
pleural scar with calcification and a questionable old 
pneumothorax.  Pulmonary function tests showed moderate 
obstruction, slight restriction, and normal diffusion 
capacity of the lung for carbon monoxide (DLCO).  The 
pertinent diagnosis was status post tuberculosis.  A May 1996 
computed tomography study of the abdomen showed a thick 
calcification within the right costophrenic sulcus likely 
secondary to an old healed hemothorax or possible empyema.  
The lung bases were otherwise unremarkable.

In May 1995, the veteran submitted additional private medical 
records from Bethesda Hospital dated from 1986 to 1990.  Such 
records reflect treatment for a variety of conditions and are 
negative for treatment of pulmonary tuberculosis.  The 
records reflect treatment for other lung conditions, such as 
pneumonia.  An August 1987 treatment note shows that the 
veteran complained of shortness of breath during hot weather.  
The diagnosis was viral illness.  An August 1987 chest X-ray 
study showed moderately extensive pleural calcification of 
the right lung base unchanged from previous X-ray studies of 
1984.  A July 1988 chest X-ray study showed a right basilar 
infiltrate consistent with acute bronchopneumonia.  In late 
March 1989, the veteran was treated for right lower lobe 
pneumonia, and questionable rule out tumor.  A March 1989 
chest X-ray study showed a right basilar infiltrate, with 
pneumonia the likely etiology.  The examiner opined that the 
infiltrate had not changed significantly in appearance when 
compared with the July 1988 study, and might be chronic.  The 
next day, the veteran returned to the hospital and was 
diagnosed with an upper respiratory infection.

At an October 1995 RO hearing, the veteran reiterated many of 
his assertions.  He said he had scarring in his lungs due to 
his service-connected lung condition.  He said he became 
short of breath on exertion, and his breathing was worse when 
it was hot.  He stated that he could not cook because the 
smoke made him cough.  He said he had breathing problems 
during normal daily activities, and that he could only walk a 
block before becoming short of breath.

In a May 1996 hearing officer's decision, an increased 10 
percent rating was granted for inactive pulmonary 
tuberculosis.

At a November 1996 VA pulmonary examination, the veteran 
complained of shortness of breath on exertion.  He also 
complained of a cough and pleuritic-type chest pain.  He said 
that he used to smoke cigarettes but had not smoked for about 
20 years, and that he had considerable exposure to asbestos 
dust in his job.  On examination, there was mild reduction 
and a normal forced expiratory time, and on auscultation he 
had crackles at both bases, left more than right, and those 
were predominantly mid and late inspiratory rales.  The 
examiner indicated that January 1996 spirometry testing 
revealed a moderate obstructive defect, normal lung volumes, 
and normal DLCO.  Arterial blood gases revealed mild resting 
arterial hypoxemia and compensated chronic respiratory 
acidosis.  April 1996 chest X-ray studies showed evidence of 
pleural thickening and calcification in the lower half of the 
right side of the chest, with obliteration of the right 
costophrenic angle.  The heart and lungs were unremarkable.  
The diagnosis was evidence of scarring which might well be 
related to previously treated inactive pulmonary tuberculosis 
with chronic tuberculous pleural effusion.  He indicated that 
some symptoms and findings on physical examination, 
particularly the dry mid to late inspiratory rales, suggested 
the possibility of pulmonary asbestosis.  He recommended a B-
reading of his chest X-ray study.

Pulmonary function tests performed in December 1996 reveal 
that pre-drug findings were as follows:  FEV-1 of 61 percent 
of predicted, and FEV-1/FVC of 70 percent.  The examiner 
noted that the findings revealed a moderate obstructive 
defect.  Lung volume tests revealed air trapping.  The DLCO 
was within normal limits.  The air-blood gases tests revealed 
mild hypoxemia and chronic respiratory acidosis.  It was 
noted that since the prior study, vital capacity had 
decreased and the veteran had developed air trapping.

By a letter dated in April 1997, a private physician, S. 
Bhatt, MD, stated that the veteran was hospitalized for an 
acute viral illness in 1983, and a chest X-ray study showed 
moderate extensive pleural calcification of the right lung 
base.

In June 1997, the veteran submitted a duplicate copy of the 
December 1996 report of pulmonary function tests and 
contended that such demonstrated that his residuals of 
pulmonary tuberculosis had increased in severity.

By a statement received in October 1997, the veteran said 
that his smoking increased his breathing problems, and that 
he began smoking during service.  In another statement 
received in October 1997, he said his lung condition had been 
deteriorating for years.  He reiterated his assertion in July 
1998, and added that he had no doubt that his condition was 
related to the tuberculosis he had in service.  He contended 
that all of his lung problems began in service.  He said VA 
doctors told him the air sacs in his right lung were building 
up. 

In an August 1998 rating decision, the RO denied service 
connection for nicotine dependence and for a chronic lung 
condition claimed as due to either tobacco use in service or 
as secondary to nicotine dependence.  The veteran did not 
appeal.

In September 1998, the veteran stated that when he breathed 
deeply, he developed sharp pains which went up through his 
neck, and that he knew his lung condition was "much much 
worse".

In May 1999, the Board remanded the case to the RO primarily 
for a VA examination and to obtain medical records.

In June 1999, the RO wrote to the veteran and asked him to 
identify treatment providers who treated him for pulmonary 
tuberculosis.  The veteran did not respond.

At an October 1999 VA pulmonary examination, the veteran 
reported that his pulmonary tuberculosis had been inactive 
since the 1950s.  He reported a few episodes of recurrent 
pneumonia, and gave a 30 to 50 pack-year history of smoking.  
He also reported occupational exposure to asbestos.  He 
complained of dyspnea on exertion, and said he could walk 
about one city block or climb one flight of stairs without 
having to stop to catch his breath.  On examination, the 
veteran's respirations were 14 and easy.  The lungs were 
clear to auscultation bilaterally.  The examiner noted that a 
May 1997 chest X-ray study showed bi-basilar stranding and 
pleural calcifications consistent with asbestos exposure.  
There was no significant mass appreciated nor significant 
granulomatous disease.  The diagnoses were history of 
pulmonary tuberculosis, now inactive, history of prolonged 
tobacco smoking, and history of asbestos exposure 
occupationally with radiographic pleural calcification.  The 
examiner noted that there were no chronic changes on the 
veteran's X-ray study consistent with either active 
tuberculosis or consistent with chronic scarring or 
granulomatous changes from previous inactive tuberculosis, 
therefore any limitations in the patient's pulmonary function 
was not due to tuberculosis but rather to the chronic tobacco 
use and other occupational exposures.  After reviewing the 
pulmonary function tests (noted below), the examiner 
diagnosed mild COPD, and opined that the veteran's 
respiratory compromise was mild and secondary to tobacco use, 
not tuberculosis.

Spirometry tests in October 1999 show that with the use of 
bronchodilators, the FEV-1 was 81 percent of predicted.  The 
FEV-1/FVC was 71 percent pre-drug, and 68 percent with the 
use of bronchodilators.  The diagnostic impressions were a 
mild obstructive defect with a significant response to 
bronchodilators, normal lung volumes, and normal diffusion 
capacity.  Subsequent VA medical records reflect that an 
albuterol inhaler was prescribed to the veteran.

Analysis

The veteran contends that his service-connected inactive 
pulmonary tuberculosis is more disabling than currently 
evaluated.

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim, as it provides the most 
accurate picture of the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. 
Part 4 (2002).  Separate diagnostic codes identify the 
various disabilities.

The RO has rated the veteran's service-connected inactive 
pulmonary tuberculosis under 38 C.F.R. § 4.97, Diagnostic 
Code 6731, pertaining to chronic inactive pulmonary 
tuberculosis initially entitled after August 19, 1968.  The 
RO noted that the veteran's entitlement to service-connected 
compensation for inactive pulmonary tuberculosis was 
terminated when he re-entered active duty in January 1957, 
and that he did not apply for resumption of his compensation 
until November 1993.

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised, effective 
October 7, 1996.  As the veteran's claim was pending when the 
regulations changed, either the prior or current rating 
criteria may apply, whichever are most favorable to the 
veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1990).

The rating criteria in effect prior to October 7, 1996, 
provided that where a veteran was initially entitled to a 
rating for chronic inactive pulmonary tuberculosis after 
August 19, 1968, residuals of inactive pulmonary tuberculosis 
were rated 100 percent disabling for one year following 
inactivity.  Thereafter, the disability was to be rated based 
on the residuals attributable to tuberculosis.  A 
noncompensable rating was assigned for healed lesions, with 
minimal or no symptoms.  A 10 percent rating was assigned for 
inactive pulmonary tuberculosis which was definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.  A 30 percent rating was assigned for 
moderate inactive pulmonary tuberculosis with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function tests.  A 60 percent 
evaluation was assigned for severe residuals:  extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by pulmonary 
function tests with marked impairment of health.  38 C.F.R. § 
4.97, Code 6731 (1996).

The rating criteria in effect since October 7, 1996 provide 
that chronic inactive pulmonary tuberculosis is rated 
depending on the specific findings as either interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis 
(Code 6600).  The medical evidence demonstrates that the 
veteran has little to no restrictive lung defect, and his 
diffusion capacity has always been normal.  His primary 
respiratory symptom is an obstructive defect, and hence Code 
6600 is for application pursuant to Code 6731.

The RO has rated the veteran's inactive pulmonary 
tuberculosis under Diagnostic Code 6600, which provides that 
chronic bronchitis is rated 10 percent disabling when the 
FEV-1 is 71- to 80-percent predicted, or the FEV-1/FVC is 71- 
to 80-percent, or when the diffusion capacity of the lung for 
carbon monoxide by the single breath method DLCO (SB) is 66- 
to 80-percent predicted.  A 30 percent rating is assigned 
when the FEV-1 is 56- to 70-percent predicted, or the FEV-
1/FVC is 56- to 70-percent, or the DLCO (SB) is 56- to 65-
percent predicted.  A 60 percent rating is assigned when the 
FEV-1 is 40- to 55-percent predicted, or FEV-1/FVC is 40- to 
55-percent, or the DLCO (SB) is 40- to 55-percent predicted, 
or there is a maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  38 U.S.C.A. 
§ 4.97, Code 6600 (2002).

The Board notes that the veteran has other non-service-
connected lung disorders which have been related to his 
history of cigarette smoking and asbestos exposure.  The use 
of manifestations not resulting from service-connected 
disease or injury in establishing the service-connected 
evaluation is not permitted.  38 C.F.R. § 4.14 (2002).  The 
post-service medical evidence dated since the 1950s is 
negative for treatment of inactive pulmonary tuberculosis, 
and primarily reflects treatment for other lung conditions.  
Repeated chest X-ray studies dated since the late 1970s have 
shown static scarring and calcification in the right lung 
base.

The Board finds that an increased rating is not warranted for 
inactive pulmonary tuberculosis under the old rating criteria 
of Code 6731, as the medical evidence does not show that the 
veteran has moderate inactive pulmonary tuberculosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by pulmonary function tests, as 
required for a 30 percent rating.  In fact, the medical 
evidence demonstrates that the veteran's pulmonary symptoms 
due solely to service-connected inactive pulmonary 
tuberculosis, as distinguished from non-service-connected 
lung conditions, more nearly approximate the criteria for a 
noncompensable rating than a 10 percent rating under the old 
criteria, as the medical evidence does not show that inactive 
pulmonary tuberculosis is definitely symptomatic.  Hence, an 
increased rating in excess of 10 percent is not warranted 
under the old criteria of Code 6731.

Under the new rating criteria of Code 6731 (and Code 6600), 
an increased rating is also not warranted for inactive 
pulmonary tuberculosis.  At the most recent VA examination in 
October 1999, the veteran's FEV-1 was 81 percent of predicted 
(with the use of bronchodilators), his FEV-1/FVC was 71 
percent pre-drug and 68 percent with the use of 
bronchodilators, and his diffusion capacity was normal.  The 
diagnostic impressions were a mild obstructive defect with a 
significant response to bronchodilators, normal lung volumes, 
and normal diffusion capacity.   
The clinical examiner diagnosed mild COPD, and opined that 
the veteran's respiratory compromise was mild and secondary 
to tobacco use, not tuberculosis.  He also noted that a chest 
X-ray study revealed findings which were not consistent with 
either active tuberculosis or consistent with chronic 
scarring or granulomatous changes from previous inactive 
tuberculosis.  As the veteran's current respiratory symptoms 
have been related to non-service-connected conditions, not to 
his service-connected inactive pulmonary tuberculosis, an 
increased rating for the service-connected condition is not 
warranted under the new rating criteria of Codes 6731 and 
6600, as the medical evidence does not show that the service-
connected inactive pulmonary tuberculosis alone produces 
symptoms as required for a 30 percent rating.  See 38 C.F.R. 
§ 4.14 (2002).
 
The Board does not have the authority to assign an 
extraschedular rating in the first instance, nor does this 
case present an exceptional or unusual disability picture 
which would warrant referral to appropriate VA officials for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002).  Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this regard, the Board notes there is no evidence 
of record that the veteran's service-connected inactive 
pulmonary tuberculosis has caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned schedular evaluation), has necessitated recent 
frequent periods of hospitalization, or is attended by other 
such factors as would render impracticable the application of 
the regular schedular rating standards.

The preponderance of the evidence is against the veteran's 
claim for an increased rating for inactive pulmonary 
tuberculosis.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

An increased rating for inactive pulmonary tuberculosis is 
denied.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

